Citation Nr: 1600781	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  08-11 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right eye disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October1974.  He also had service in the United States Army Reserve and the Army National Guard, from which he was discharged on April 21, 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2009.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Earlier, the Veteran's record included VA treatment records dated October 6, 2003 reflecting that the Veteran presented to the VA clinic to establish care.  The Board's February 2012 remand stated VA medical records dated October 6, 2003 reflected that the Veteran had "no concerns that day" and was not in acute distress.  It was noted that he used one can of snuff (chewing tobacco) per week, which he was advised to stop doing.  His blood pressure was 164/88.  A repeat reading was 150/88.  

It was also noted that a December 1, 2003 VA telephone record reflected that the Veteran called the clinic and questioned the reason for a scheduled December 3, 2003 appointment and he was told that his blood pressure reading had been elevated at his last visit and blood tests needed to be done.  

During the course of the appeal, the Veteran's paper claims file was processed into the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  Unfortunately, a thorough review of the documents in the Veteran's VBMS file reveals that the aforementioned VA treatments records dated October 6, 2003 and December 1, 2003 are not included.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should obtain and associate with the VBMS claims file the aforementioned VA treatment records from the VA Medical Center (VAMC) in Minneapolis, Minnesota.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated October 6, 2003 and December 1, 2003 from the VAMC in Minneapolis, Minnesota and any associated outpatient clinics dated.  All records and/or responses received should be associated with the Veteran's VBMS file.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal taking into consideration any newly acquired evidence.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

